DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being obvious over Hayashi, US 10866456 in view of Okuyama, JP 2006-093490.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 8, Hayashi teaches (at least in Figure 3G) a liquid crystal display device (col 1, line 24) comprising a light-emitting module comprising: a light-guiding plate (1) having a light-
However, in the same field of endeavor of flat panel displays, Okuyama teaches alternating first and second light emitting elements having different emission characteristics (Abstract and Figure 7E).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that providing a multicolor display panel would provide a more widely usable panel with greater applicability in a variety of situations.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Hayashi display panel with multiple colors of light emitting elements.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Hayashi in view of Okuyama and further in view of Tanaka et al., US 2007/0085944.
Regarding claims 6, 7, 13 and 14, Hayashi and Okuyama teach the invention as explained above.  Further, in the same field of endeavor of flat panel displays, Tanaka teaches first and second light emitting elements connected to each other in series and in parallel and arranged in a checkered pattern ([0060], Figures 15 and 29C).  Further, it would have been obvious to one of ordinary skill in the art at the time of filing to provide series and parallel connections in order to increase uniformity of brightness throughout the display. 
Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875